Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art of record does not teach or disclose the following combination of elements of independent claim 1, as amended, and similarly independent claims  17, 19 and 20, as amended:
a plurality of tabs respectively corresponding to a plurality of part groups; and 
in each of the plurality of tabs, digest information of each part of the part group corresponding to the respective tab;
receive selection of any one of the plurality of tabs displayed on the screen; and
wherein the displayed screen displays detailed information of the part group corresponding to the selected tab with the plurality of tabs including the digest information, which indicates whether or not each part of the part group corresponding to the respective digest information is in use.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

By virtue of their dependency, claims 3-8, 11-16 and 18 are also allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
			/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623